Case 20-19331-SLM   Doc 1    Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                            Petition Page 1 of 58
Case 20-19331-SLM   Doc 1    Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                            Petition Page 2 of 58
Case 20-19331-SLM   Doc 1    Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                            Petition Page 3 of 58
Case 20-19331-SLM   Doc 1    Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                            Petition Page 4 of 58
Case 20-19331-SLM   Doc 1    Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                            Petition Page 5 of 58
Case 20-19331-SLM   Doc 1    Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                            Petition Page 6 of 58
Case 20-19331-SLM   Doc 1    Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                            Petition Page 7 of 58
Case 20-19331-SLM   Doc 1    Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                            Petition Page 8 of 58
Case 20-19331-SLM   Doc 1    Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                            Petition Page 9 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 10 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 11 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 12 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 13 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 14 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 15 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 16 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 17 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 18 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 19 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 20 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 21 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 22 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 23 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 24 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 25 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 26 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 27 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 28 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 29 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 30 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 31 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 32 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 33 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 34 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 35 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 36 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 37 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 38 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 39 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 40 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 41 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 42 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 43 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 44 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 45 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 46 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 47 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 48 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 49 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 50 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 51 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 52 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 53 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 54 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 55 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 56 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 57 of 58
Case 20-19331-SLM   Doc 1 Filed 08/06/20 Entered 08/06/20 09:12:19   Desc
                         Petition Page 58 of 58
